DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Moriguchi et al. (US 2014/0199545) in view of Schneider (US 2016/0160086).
Regarding claims 1, 3 and 5, Moriguchi et al. teaches a hot melt adhesive comprising a propylene homopolymer having a melting point of 100° C or lower which is obtainable by polymerizing propylene using a metallocene catalyst (¶26), an ethylene/α-olefin copolymer obtained by polymerization using a metallocene catalyst (¶51), a tackifier resin (¶61), an oil (¶65), and a base wax such as a Fischer-Tropsch wax (¶78, 79).
Moriguchi et al. does not teach that the hot melt adhesive contain at least one polymer selected from polybutene, polybutadiene, polyisobutylene, and polyisoprene.  However, Schneider teaches a hot melt adhesive comprising a metallocene catalyzed polyolefin polymer (¶13, 14) and wax selected from a polyethylene wax, a Fischer-Tropsch wax, or a polybutene (¶16).  Moriguchi et al. and Schneider are analogous art because they are from the same field of endeavor, namely that of hot melt adhesives comprising a metallocene catalyzed polyolefin polymer.  At the time of the filing of the instant invention, a person of ordinary skill in the art would have found it obvious to use polybutene, as taught by Schneider, as the base wax in the composition, as taught by Moriguchi et al., and would have been motivated to do so because polyethylene wax, Fischer-Tropsch wax, and polybutene are art recognized equivalents used for the same purpose as waxes/plasticizers in hot melt adhesives and one of ordinary skill in the art would have a reasonable expectation of success in substituting one for the other.  MPEP 2144.06 II.   
Regarding claim 2, Moriguchi et al. teaches that the oil can be a naphthene oil (¶66).
Regarding claim 4, Moriguchi et al. teaches in Example 10 that the composition comprises 40 parts by weight of an oil and 2 parts by weight of a Fischer-Tropsch wax (Table 1).  If the total amount of oil and wax is taken to be 100 parts by weight, the oil is present in 95 parts by weight and the wax present in 5 parts by weight (calculated by Examiner).
Further, Moriguchi et al. teaches that the broadest range of oil used in the composition is from 40 to 120 parts by weight (Table 1) and Schneider teaches that the wax component may be used in 5 to 25 parts by weight (¶16).  When the total amount of oil and wax is taken to be 100 parts by weight, the oil is present in from 62-96 parts by weight and the wax is present in from 4 to 38 parts by weight (calculated by Examiner).  At the time of the filing of the instant invention, a person of ordinary skill in the art would have found it obvious to use the amount of wax, as taught by Schneider, in the composition, as taught by Moriguchi et al., and would have been motivated to do so because Schneider teaches that this amount of wax is suitable for use in hot melt adhesives, and one of ordinary skill would want to ensure proper processability of the composition.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELA C SCOTT whose telephone number is (571)270-3303. The examiner can normally be reached Monday-Friday, 8:30-5:00, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANGELA C SCOTT/Primary Examiner, Art Unit 1767